First of all,
permit me to congratulate Mr. Didier Opertti, Minister for
Foreign Affairs of Uruguay, on his election to the post of
President of the General Assembly. I would also like to
address words of gratitude to Mr. Hennadiy Y. Udovenko
for the dynamic and competent manner in which he carried
out his duties as President of the previous session of the
General Assembly.
We have very attentively studied the report of the
Secretary-General on the work of the Organization and
have a very positive opinion of it. The quiet revolution
begun by the Secretary-General one year ago — the
institutional reform of the United Nations — has become an
irreversible process tied to the rapidly changing conditions
of our new era. One of the major problems confronting the
community of nations is how to better understand emerging
socio-economic forces and the modalities of globalization,
and how to channel them towards the fulfilment of our
requirements.
Acting within the framework of the United Nations,
Turkmenistan is expanding the scope of its responsibilities
within the world community of nations. I have the honour
to inform the Assembly that yesterday, here at United
Nations Headquarters, Turkmenistan signed the Kyoto
Protocol to the United Nations Framework Convention on
Climate Change. Furthermore, today, during my meeting
with the Secretary-General, I handed him the instrument
of Turkmenistan?s accession to the Convention on the
Safety of United Nations and Associated Personnel,
signed by the President of Turkmenistan. Although we
know that accession by several countries more is still
lacking for the Convention?s entry into force,
Turkmenistan by its example would like to call on other
States Members of the Organization to join the
Convention, adding their voices in its support — or rather
in support of their citizens working for the United
Nations.
The Secretary-General?s proposal concerning real
partnerships between the United Nations and multilateral
regional organizations seems to be highly relevant,
because regional organizations are especially effective in
early warning and preventive diplomacy, as well as in
finding optimal ways to carry out globalization.
The proposal on the establishment of a special unit
to combat crime, terrorism, drug and weapons trafficking
and money-laundering is very timely. A recent wave of
terrorist acts around the world, including the bombings in
Tanzania and Kenya and the killing of Iranian diplomats
in Afghanistan, requires consolidation of efforts by the
world community and decisive action. Turkmenistan
resolutely fights against those negative phenomena and is
prepared to contribute to the implementation of special
United Nations programmes aimed at eradicating these
evils.
Turkmenistan welcomes the strengthening of the
framework mechanism for interaction among all
organizations of the United Nations system. I would like
to take this opportunity to express on behalf of the
Government of Turkmenistan our gratitude to the
missions of the United Nations Development Programme
(UNDP), the United Nations Children?s Fund (UNICEF),
the Office of the United Nations High Commissioner for
Refugees (UNHCR) and other United Nations agencies,
the positive results of whose work in Turkmenistan
cannot be overestimated. Turkmenistan also expresses its
gratitude to the donor countries supporting those
programmes in our country.
28


We are gravely concerned about the continuing armed
conflict in Afghanistan because it has a negative impact on
the stability of the region and on its economic development.
Its impact also bears on Turkmenistan, which has one of
the longest borders with Afghanistan, stretching for nearly
1,000 kilometres. Turkmenistan shares the opinion that
there is no alternative to a peaceful, negotiated settlement
in that country and that violence gives birth to violence and
will only lead the process to a dead end. That is why we in
Turkmenistan believe that the road to peace in that long-
suffering nation lies through political negotiations among all
parties to the conflict under the auspices of the United
Nations. Turkmenistan fully supports the efforts of the
United Nations, its Secretary-General, Mr. Kofi Annan, and
his Special Envoy, Mr. Lakhdar Brahimi, and joint steps
undertaken within the framework of the 6 + 2 mechanism.
Turkmenistan?s President, Mr. Saparmurat Niyazov,
maintains constant contacts regarding this matter with the
Secretary-General and with the leaders of neighbouring
States. Turkmenistan will continue to cooperate closely with
the United Nations in this regard. Interaction among
Afghanistan?s neighbouring countries, the United Nations,
the Organization of the Islamic Conference and all the
parties concerned should lead to the termination of one of
the most protracted and violent conflicts of this century.
In view of the global changes that are taking place in
the sphere of international relations, Turkmenistan believes
that development of the Central Asian region objectively
deserves the attention of the world. The States of that
region have opened to the world a huge geopolitical and
geoeconomic potential, enormous natural wealth, and
geographical and transport opportunities. Turkmenistan is
vigorously seeking alternative routes for delivery of its
energy resources to international markets. In developing a
strategy for the implementation of pipeline construction
projects, we have proceeded and continue to proceed on the
basis of various options. Pipeline infrastructure based on a
variety of options will ensure an increased volume and
greater diversification of energy deliveries, and will enable
us to stabilize and guarantee their international distribution.
There is one more issue that I would like to dwell
upon in this context. It concerns inter-State pipeline routes.
The problem of international pipeline routes can well be
compared to that of international sea straits, which was one
of the most complex political and diplomatic challenges at
the turn of the nineteenth and twentieth centuries. Today
such straits ensure freedom of navigation, including for
landlocked States. Their international legal recognition is
called for by the economic and political interests of the
world community in developing mutual relations. The
United Nations Convention on the Law of the Sea,
adopted in 1982, reaffirmed the importance of
maintaining freedom of navigation through straits and
passages in archipelago waters and the need to do so.
Freedom of navigation, which existed in the past as an
international custom, was legally codified as one of the
most important principles of international law.
In this context, of great interest are modern problems
relating to the transportation of energy resources to
international markets. It so happens that these enormous
resources are located far away from the world markets.
Usually it is landlocked nations that possess such
resources, and the choice of delivery routes and the
location of transnational pipelines has turned into a major
problem of our times. The resolution of this problem lies
at the centre of the geopolitical and geoeconomic interests
of the States that own the resources, the transit States and
the consumer countries.
In this respect, Turkmenistan promotes the initiative
of security guarantees and unimpeded transit of energy
resources along international pipelines. This initiative has
already been discussed with a number of State leaders, as
well as with the United Nations Secretary-General. We
advocate the establishment of an international legal
mechanism designed to protect the interests of the
producers, transit countries and the consumers. It is
necessary to fully preclude the possibility of pipelines
being used as a means of political pressure and economic
domination. The process of globalization in international
economic relations calls for the elaboration of an
international convention that will govern the regime of
inter-State pipelines and guarantee their functioning.
Turkmenistan regards this matter as one of the most
important challenges of the coming twenty-first century
and is prepared to sponsor a document on this matter in
the United Nations.
A change in the geopolitical situation has brought
about a new correlation of interests in the Caspian Sea
region, thus making it necessary to elaborate new
approaches for the determination of the status of the
Caspian Sea. The uncertainty that exists today with
respect to this issue hampers rational use of the enormous
potential of the Sea by the littoral States. A majority of
the Caspian Sea States today favour the option of dividing
the Caspian Sea into different sectors. Turkmenistan also
supports this approach, just as it had previously supported
the concept of condominium.
29


What is most important to us under either of the two
approaches is that the interests of all littoral States should
be fully taken into consideration and that cooperation in the
Caspian Sea region should be built on the basis of mutual
respect, equality and mutual benefit. The Caspian Sea
should be a sea of accord, and its wealth should be a
common heritage of all littoral States, with each of them
having a right to a corresponding national share of the sea.
Turkmenistan believes that the search for a new legal status
of the Caspian Sea, which would require all littoral States
to look for reasonable compromises and display readiness
to have an appropriate perception of new realities, should
be ensured by means of monitoring by the United Nations.
Today the process of establishing a new international
legal status of the Caspian Sea confronts a number of
difficulties fraught with very negative consequences for
regional stability. Under these conditions we consider that
United Nations involvement would be highly appropriate.
We are happy to see that today there is a growing
tendency towards restraint with respect to the attempts
aimed at associating extremism and other negative
phenomena with the world of Islam. The Muslim world is
multifaceted and diverse. It faces a great range of universal
and global problems of development. In this context, there
emerges an objective need for mutual understanding and
dialogue among various religious trends, a need for restraint
and tolerance. The President of the United States, the
President of the Islamic Republic of Iran, the Prime
Minister of Turkey and the Ministers for Foreign Affairs of
Germany and Russia have expressed very wise and
politically promising ideas and statements during the current
session. In this respect, we find of great interest the idea
voiced by the President of Iran, Mr. Khatami, on declaring
the year 2001 the year of dialogue between civilizations.
The point is that the resolution of today?s global challenges
is inconceivable without a meaningful dialogue, an
exchange of opinions and a search for ways to resolve the
most pressing problems.
It is already three years since Turkmenistan began
pursuing its policy as a State of permanent neutrality.
Turkmenistan?s neutrality is not a shell that protects it from
dangers and tribulations of the outside world. On the
contrary, it is a position of strength that allows us to
actively influence the situation in our region and the world
as a whole and to develop effective international
cooperation. We seek to maintain equal and equitable
relations with all nations, and our national interests are
pursued through economic openness and political
impartiality. Proceeding from this position, Turkmenistan
attaches great importance to the United Nations role as a
unique international institution in which all countries of
our planet have equal access to international debate and
the resolution of problems that concern them.
Turkmenistan believes that on the eve of the twenty-
first century the United Nations should acquire additional
powers and responsibilities, and strengthen its current
ones, by becoming a major factor in establishing a
climate of mutual respect and trust both in separate
regions and the world as a whole.
In conclusion, I would like to recall a proposal made
by the Secretary-General regarding the holding of the
General Assembly session in the year 2000 in the form of
the Millennium Assembly. That Assembly would give all
the Member States of the United Nations a unique
opportunity to take a look into the future, to ponder how
they perceive the United Nations of today and to
speculate on what kind of United Nations they will
support in the next century.









